Citation Nr: 0824386	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-38 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an effective date earlier than October 8, 2004 
for the grant of service connection for coronary artery 
disease, status post myocardial infarction.

Entitlement to an effective date earlier than February 15, 
2006 for a 30 percent evaluation for coronary artery disease 
status post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The appellant served on active duty from June 1957 to June 
1960.  He served in the New York Army National Guard and had 
a myocardial infarction during inactive duty training in 
March 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2007 the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the veteran's 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for coronary artery disease was received on October 8, 2004.

2.  There was liberalizing law or VA issue that established 
eligibility for the issue on appeal.


CONCLUSION OF LAW

The legal criteria for an effective date of October 8, 2003, 
for the award of service connection for coronary artery 
disease have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.400, 3.114 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

A September 2007 letter described the manner in which VA 
determines disability ratings and effective dates.  The law 
pertaining to effective dates was provided.  The factors 
involved in determining the effective date for a benefit were 
discussed.  The veteran was advised of the evidence that he 
might submit that would affect the determination of the 
effective date assigned.  

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  The record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The veteran was afforded the 
opportunity to testify before the undersigned Veterans Law 
Judge.  He has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The veteran's claim of entitlement to service connection for 
coronary artery disease was received on October 8, 2004.  The 
date of receipt of this document exceeds the one-year period 
following the veteran's discharge from service, and would not 
allow an effective date of the day following separation from 
service for the grant of service connection.  See 38 U.S.C.A. 
§ 5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In a December 2004 rating decision the RO granted service 
connection for coronary artery disease and assigned an 
effective date of October 8, 2004.  

If the award of service connection is predicated on 
liberalizing legislation, the effective date of the award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the legislation.  
In order to be eligible for a retroactive payment, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalizing benefit on the effective date 
of the legislation and that such eligibility existed 
continuously from that date to the date of claim. These 
provisions are applicable to original and reopened claims.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

On November 1, 2000, 38 U.S.C.A. § 101(24) was amended by the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No 106-419, to additionally include within the 
definition of "active duty" any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  See 
66 Fed. Reg. 184, pp. 48558- 48561 (effective November 1, 
2000).

It is further provided that if a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the change in the law, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114.  Thus, since the 
veteran's initial claim for service connection for coronary 
artery disease was more than 1 year after the date of the 
liberalizing regulation, any retroactive award would be 
limited to 1 year.  38 C.F.R. § 3.114.

The relationship between the effective date of a statute or 
regulation and the effective date of an award is set forth in 
38 U.S.C. § 5110(g). Section 5110(g) provides, in part, that, 
"[s]ubject to the provisions of section 5101 of [title 38], 
where compensation ... is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase ... shall not be earlier than the effective 
date of the Act or administrative issue." Thus, pursuant to 
section 5110(g), the effective date of the statute or 
administrative issue on which entitlement to benefits is 
based determines the outer limit of the period for which an 
award of retroactive benefits may be made.  Section 5110(g) 
further provides that effective dates of awards shall be 
established "in accordance with the facts found" and that 
in no event shall an award or increase be retroactive for 
more than one year from the date of application therefor or 
the date of administrative determination of entitlement, 
whichever is earlier. 
 
In Undigested Opinion, 5-3-84, the General Counsel reviewed 
the terms of what is now section 5110(g) and its legislative 
history and found nothing in either source indicating an 
intention on the part of Congress to limit the application of 
that section to pending or previously-denied claims.  We 
agree with that assessment.  VAOPGCPREC 5-94.

In this case, the facts establish that the appellant had 
service, that he had a qualifying event during service and 
that there was a liberalizing change that allowed benefits 
that were not previously allowable.  He was potentially 
eligible as of the date in the change in liberalizing issue.  
The date of receipt of the veteran's claim of entitlement to 
service connection for coronary artery disease was October 8, 
2004.  This is the date of the request for review of the 
claim of service connection, which occurred more than one 
year after the effective date of the change in the law.  
Therefore, benefits may be authorized for a period of one 
year prior to the date of receipt of such request.  As noted 
by General Counsel, there is no requirement that there had 
been a prior claim or a prior denial. 

Accordingly, the Board thereby finds that an effective date 
of one year prior, October 8, 2003, may be assigned for the 
award of service connection for coronary artery disease.


ORDER

An effective date of October 8, 2003 for the award of service 
connection for coronary artery disease is granted.


REMAND

In September 2007, the Board addressed the issue of the 
evaluation of coronary artery disease.  The Board awarded a 
30 percent evaluation.  The Board specifically found that a 
uniform evaluation was warranted.  However, the AOJ elected 
to award the 30 percent evaluation as of February 2006.  It 
was reasoned that the Board found that an increase was 
warranted based upon a change since the previous rating.

This is the opposite of the finding of the Board.  The Board 
found that a uniform evaluation is warranted.  Therefore, the 
case is remanded for the following:

The AOJ shall either implement the 
decision of the Board or issue a 
statement of the case addressing the 
effective date of the evaluation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


